Citation Nr: 0825294	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  07-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to a rating in excess of 10 percent for a 
service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In April 2008, a motion was made 
to advance the case on the docket.  The motion was granted on 
May 23, 2008, for good cause shown.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

In March 2008, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of that hearing 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she suffers from PTSD as a result 
of several stressors in service, to include witnessing a 
friend hit by a car, seeing the dead bodies of two women in a 
dumpster, sexual assaults, and being involved in a car 
accident.  She also claims that she has current bilateral 
hearing loss and tinnitus from exposure to noise from tanks, 
helicopters, and artillery during basic training. Although 
cognizant of the delay that will result, the Board finds that 
a remand is necessary for further development of the 
veteran's claims.  

With regard to the veteran's PTSD, the Board observes that no 
efforts have been made to verify the veteran's stressors.  In 
order to formulate a request for verification, VA requires as 
much detail as possible about a stressor, to include at least 
names, units, and dates (preferably, no more than a 90-day 
window).  The veteran stated in April 2006 that she was with 
two friends in October 1972 when she witnessed one of them, 
named MD, being hit by a car.  She indicated that she and her 
other friend, RS, then tended to MD's injuries until an 
ambulance arrived.  The Board is aware that the records of MD 
cannot be obtained without MD's permission, and the veteran 
has indicated that she has not been able to locate MD.  
However, there may be reference to the incident in the 
records of the veteran's unit.  Thus, a remand is necessary 
to allow for a request for any information relevant to such 
an incident from the veteran's unit records.  

Additionally, the Board observes that in a February 2006 
statement, RS related that she received a letter of 
commendation for her actions in assisting MD, but that she 
did not know where the letter is now.  A record of such a 
commendation could be in the above mentioned unit records, 
but it could also be in RS' personnel file.  As discussed, VA 
may not obtain the military records of RS without the 
permission of RS; however, the Board determines that the 
veteran should be informed of this situation, so that she may 
pursue, if she chooses, authorization for release of such 
records to VA from RS  

The veteran has also not been afforded a VA examination as to 
this claim because there has been to date no verified 
stressor to which an examiner could link the veteran's 
claimed PTSD.  Thus, if any claimed stressor is verified, the 
veteran should be afforded a VA examination in order to 
ascertain whether she has a current diagnosis of PTSD and if 
such diagnosis is related to a verified stressor. 

As for the veteran's hearing loss and tinnitus claims, the 
Board also observes that she has not been provided with a VA 
examination.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the present case, the veteran is competent to describe the 
nature and extent of her in-service noise exposure.  See 38 
C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Noise exposure need not be documented in service 
treatment records.  Additionally, the Board notes that the 
veteran has submitted an audiogram dated in September 2006.  
The audiogram results were not interpreted, and to draw a 
medical conclusion based on its own interpretation of the 
results is beyond the Board's purview.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  However, the audiogram does seem 
to suggest that the veteran has experienced some loss of 
hearing, so as to raise the possibility that she has a 
current bilateral hearing loss.  As for tinnitus, this 
disorder is readily observable by laypersons and that the 
veteran is competent to speak to her tinnitus symptomology.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  
Consequently, the Board determines that all three elements 
under McLendon have been met, and a VA examination to 
determine the existence and etiology of the veteran's 
bilateral hearing loss and tinnitus is warranted.

Additionally, at her March 2008 hearing, the veteran 
testified that she was in receipt of disability benefits from 
the Social Security Administration (SSA).  Notice of the 
award of these benefits is in the claims file.  However, the 
relevant medical records upon which this decision was based 
are not.  When VA has notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  

Further, the Board observes that, save for a few records 
dated between July 2007 and January 2008, the most recent VA 
treatment record in the file is dated in August 2006.  The 
Board is uncertain that the 2007 and 2008 treatment records 
represent all VA treatment the veteran received after August 
2006; thus, the Board finds that a search should be made for 
any additional relevant VA treatment records. 

Finally, at her hearing, the veteran expressed disagreement 
with a February 2008 rating decision that denied a rating in 
excess of 10 percent for a service-connected right ankle 
disability and gave testimony on this issue.  The Board has 
accepted this testimony as a notice of disagreement, and as 
such, a remand is required for issuance of a statement of the 
case on this issue.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.	Request all records relevant to the 
veteran's claim for disability benefits 
from the SSA.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	Obtain any additional VA treatment 
records relevant to the veteran's 
claims, dated after August 2006.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file.

3.	Send the veteran a letter informing her 
that the service records of RS could 
contain information relevant to her 
claim, but that VA may not request such 
records without the authorization of 
RS.  Then, advise her of what such 
authorization must entail, so that she 
may request that RS provide such 
authorization to VA.
  
4.	Submit a request for verification and 
relevant information from unit records 
with regard to the veteran's claimed 
stressor of seeing MD being hit by a 
car to the Joint Services Records 
Research Center (JSRRC), the National 
Personnel Records Center (NPRC), the 
National Archives Records 
Administration (NARA), and/or any other 
appropriate source for review of unit 
records to determine if the claimed 
stressor occurred.  

5.	If and only if, a claimed stressor is 
verified, schedule the veteran for a VA 
psychiatric examination to determine 
the existence and etiology of her 
claimed PTSD.  The claims file should 
be made available for review, and the 
examination report should reflect that 
such review occurred.  Any indicated 
diagnostic tests and studies must be 
accomplished. Upon review of the file 
and examination of the veteran, the 
examiner should offer an opinion as to 
the following::

a)	Is it at least as likely as 
not (50 percent probability or 
greater) that the veteran has 
PTSD?
 
b)	If the answer to (a) is 
positive, is it at least as 
likely as not (50 percent 
probability or greater) that 
the veteran's PTSD is a result 
of a verified in-service 
stressor?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

6.	Schedule the veteran for a VA 
audiological evaluation to determine 
the existence and etiology of the 
veteran's claimed bilateral hearing 
loss and tinnitus.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  Any 
indicated diagnostic tests and studies 
must be accomplished, to include a 
Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  The examiner is 
also requested to review and interpret 
the September 2006 VA audiogram. Upon 
review of the file and examination of 
the veteran, the examiner should offer 
an opinion as to the following:

a)	Is it at least as likely as 
not (50 percent probability or 
greater) that the veteran's 
claimed bilateral hearing loss 
is a result of her military 
service?

b)	Is it at least as likely as 
not (50 percent probability or 
greater) that the veteran's 
claimed tinnitus is a result 
of her military service? 

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

7.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the April 2007 statement 
of the case.  The veteran and her 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

8.	Issue a statement of the case on the 
issue of entitlement to a rating in 
excess of 10 percent for a service-
connected right ankle disability, in 
accordance with Manlincon.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


